DETAILED ACTION
1.	This office action is in response to preliminary amendment filed on 12/06/2019. Claims 4-5, 8-9, 12, 20, 24, 27-31 and 33-34 have been canceled. Claims 1-3, 6-7, 10-11, 13-19, 21-23, 25-26 and 32 have been amended. Claims 1-3, 6-7, 10-11, 13-19, 21-23, 25-26 and 32 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 2, 3, 6, 7, 10, 11, 13, 14, 15, 17, 18, 25, 26 and 32  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XU pub. No. 2020/0388915.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Regarding claim 1, Fig. 4 of Xu disclose an An actuator assembly (10) for a base station antenna (paragraph 0001), comprising: a plurality of actuators (118), and a rotatably mounted drive shaft (25), wherein the actuator assembly (28) further comprises: a drive gear (12) configured to be axially movable relative to the drive shaft (25) in order to engage with a selected one of the actuators (28).  
Regarding claim 2. The actuator assembly for a base station antenna according to claim 1, Fig. 4 further discloses wherein each actuator includes (118) a driven rack (11) and an actuator element (28), and wherein the drive gear (12) is configured to drive a selected one of the racks (11) that is engaged with the drive gear (12).  
Regarding claim 3. The actuator assembly for a base station antenna according to claim 1, Fig. 4 further discloses wherein each actuator (118) includes a driven gear (22) and an actuator element (11) that is in transmission connection with the driven gear (22), and the drive gear (22) is configured to drive a selected one of the driven gears (12) that is engaged with the drive gear (22).  
4.-5. (Cancelled)  
Regarding claim 6. The actuator assembly for a base station antenna according to claim 1, Fig. 4 further discloses wherein the actuator (118) assembly further comprises a moving device (14) configured to axially move the drive gear (12) relative to the drive shaft (25).  
Regarding claim 7. The actuator assembly for a base station antenna according to claim 1, Fig. 4 further discloses wherein the drive gear (12) is mounted on the drive shaft (25) in an axially movable and rotation-fixed manner (paragraph 0005).  
8.-9. (Cancelled)  
Regarding claim 10. The actuator assembly for a base station antenna according to claim 9, Fig. 4 further discloses wherein at least one of the drive gear (12) and the driven gears (22) has at least one 
Regarding claim 11. The actuator assembly for a base station antenna according to claim 6, Fig. 4 further discloses wherein the moving device (43) is configured as a lead screw transmission (screw transmission of 43), including a lead screw (screw of 43) that is rotatably mounted and a nut (44) that engages with the lead screw (43) and is translationally movable along the lead screw (43), wherein the nut (11) is configured to move the drive (12) gear axially relative to the drive shaft (25).  
12. (Cancelled)  
Regarding claim 13. (Currently Amended) The actuator assembly for a base station antenna according to claim 1, characterized in that wherein the actuator assembly (21) further comprises a drive motor (23) configured to drive the drive shaft (25), wherein the drive motor (23) is mounted at a fixed position (fixed position of 23).  
Regarding claim 14. The actuator assembly for a base station antenna according to claim 11, Fig. 4 further discloses wherein the actuator assembly further comprises an index motor (24)configured to drive the lead screw (43), wherein the index motor (24) is mounted at a fixed position (fixed position of 24).  
Regarding claim 15. The actuator assembly for a base station antenna according to claim 11, Fig. 4 further discloses wherein the moving device (43) includes a sliding carriage (16) that is fixedly connected with the nut.  
Regarding claim 17. The actuator assembly for a base station antenna according to claim 15, Fig. 5 further disclose wherein the sliding carriage (16) includes a sliding member (46) which is slidable in a channel (channel of 16).  

20. (Cancelled)  
Regarding claim 25. The actuator assembly for a base station antenna according to claim 1, Fig. 4 further discloses  wherein each actuator (11) is constructed as a linear actuator (paragraph 0048), wherein an actuator element (64) of the actuator moves in a linearlyIn re: Li et al. (paragraph 0048)Application No.: To Be Assigned Filing Date: Concurrently HerewithPage 6 of 7 translatable manner, and wherein the actuator element (46) of each actuator (11) is configured to couple with a wiper arm of a phase shifter assembly (see Fig. 3).  
Regarding claim 26. The actuator assembly for a base station antenna according to claim 25, characterized in that wherein each actuator (11) includes a lead screw transmission (20), including a lead screw (20) that is rotatably mounted and in transmission connection with the drive gear (12) and a nut that is translationally (nut of 64) movable in engagement with the lead screw (20) and fixedly connected with the actuator element (64).  
Regarding claim 32. The actuator assembly for a base station antenna according to claim 1, Fig. 4 further discloses wherein all the actuators (11) are arranged in parallel with each other in one plane (21); or all the actuators (11) are arranged in parallel with each other in two planes (plane of each 11), with the actuators (11s) in one of the planes (one plane of one 11) staggered relative to the actuators (11) in the other of the planes (other plane  of other 11).  





Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 16 is rejected under 35 U.S.C. 103 as being obvious over XU as applied to claim 15 above, in further view of Berger et al. Pub. No. 2013/0307728.The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
XU as applied to claim 15 above does not disclose wherein the sliding carriage has a fork portion that is configured to interact with both end sides of the drive gear.  
Fig. 2 of Berge et al. discloses an assembly actuator for a base station antenna (Fig. 1) comprising a sliding carriage (136) has a fork portion (Fig. 7{136a} that is configured to interact with both end sides of the drive gear (131).  
XU and Berge et al. are common subject matter of assembly actuator; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Berge et al. into Xu for the purpose of providing a way that by way of a translational movement of the slider the switching gear driver can be displaced on the drive shaft (paragraph 0067 of Berge et al.).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a 

6.	Claims 21-23 are rejected under 35 U.S.C. 103 as being obvious over XU as applied to claims 1, 3  above, in further view of Yoshiyama et al. Pub. No. 2008/0039282. The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 21, XU as applied to claim 1 above does not discloses wherein each actuator is provided with a locking device shiftable between a locked state in which the actuator is fixed in place and an unlocked state in which the actuator is moveable. 
Fig. 1 of Yoshiyama et al. discloses an assembly of an actuator (10) comprising locking device (70; paragraph 0027) shiftable between a locked state (paragraph 0028) in which the actuator (10) is fixed in place and an unlocked state (paragraph 0028) in which the actuator (10) is moveable (paragraph 0028).
XU and Berge et al. are common subject matter of assembly actuator; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Yoshiyama et al. into Xu for the purpose of providing a lock device adapted to bringing an output shaft of the automatic transmission device to a lock state in conjunction with the range switching unit when switching to the P-range (paragraph 0007 of Berge et al.). 



Fig. 1 of Yoshiyama et al. discloses an assembly of an actuator (10); the actuator (10) is provided with a locking device (70; paragraph 0027)   shiftable between a locked state (paragraph 0028)  in which the actuator(10) is fixed in place and an unlocked state (paragraph 0028)  in which the actuator (10) is moveable (paragraph 0028), and the locking device (70 ) includes  a claw (73) which is configured to engage with a tooth section (tooth of 71)   of the driven gear(71) of a respective actuator (10), and biased towards its engagement position (paragraph 0028), wherein when the drive gear (71) engages with a respective driven gear, (71) the claw (71) is moved from its engagement position to its disengagement position (paragraph 0028), and when the drive gear (71) disengages from the respective driven gear (71), the claw (73) returns to its engagement position (paragraph 0028).  
XU and Berge et al. are common subject matter of assembly actuator; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Yoshiyama et al. into Xu for the purpose of providing a lock device adapted to bringing an output shaft of the automatic transmission device to a lock state in conjunction with the range switching unit when switching to the P-range (paragraph 0007 of Berge et al.). 


These rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Allowable Subject Matter
7.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach wherein the position sensor includes two conductive film strips, a movable electrode member in contact with the two conductive film strips and two stationary electrode members respectively connected with one of the conductive film strips, wherein the movable electrode member follows an axial movement of the drive gear relative to the drive shaft.  

Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

2/28/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845